NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4598-18T1

RANDY JOHNSON,

          Appellant,

v.

NEW JERSEY STATE
PAROLE BOARD,

     Respondent.
_____________________________

                   Submitted September 22, 2020 – Decided September 29, 2020

                   Before Judges Fisher and Gummer.

                   On appeal from the New Jersey State Parole Board.

                   Randy Johnson, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa H. Raksa, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
        Randy Johnson appeals a final agency decision of the Parole Board,

denying parole and setting a seventy-two-month future parole eligibility term

("FET"). We affirm.

        In 1985, a jury convicted Johnson of felony murder, two counts of

robbery, aggravated assault, and unlawful possession of a weapon. He was

sentenced to an aggregate term of life in prison, with a thirty-three-year and

four-month period of parole ineligibility. Johnson became eligible for parole in

2017.

        In 2018, after a prior decision to deny parole had been vacated, a two-

member panel of the Board denied parole. Considering among other factors his

prior criminal history and incarcerations, his institutional infractions , and

mitigating factors such as participation in behavior-specific and institutional

programs, the panel concluded that Johnson was only in the "beginning stages

of understanding his crime" and that his "numerous infractions . . . suggest that

he has continued his criminal behavior." The panel also found that he minimizes

his conduct, lacked a "viable parole plan," and had not addressed sufficiently a

substance-abuse problem. The panel concluded that a substantial likelihood

existed that Johnson would commit a new crime if released on parole.




                                                                         A-4598-18T1
                                       2
      A three-member panel of the Board imposed a seventy-two-month FET,

expressing its rationale in a thorough written opinion. The panel found that the

factors supporting denial of parole were "of such a serious nature" as to warrant

the setting of a seventy-two-month FET, which the panel believed necessary to

provide Johnson with an opportunity to address the multiple issues identified by

the panel.

      Johnson appealed those decisions to the full Board. The full Board issued

a final agency decision, affirming the panels' parole denial and establishment of

a seventy-two-month FET.

      Johnson appeals, arguing:

             POINT I
             THERE WERE INSUFFICIENT REASONS TO
             DENY PAROLE.

             POINT II
             A LIFE SENTENCE SHOULD NOT BE A DEATH
             PENALTY.

             POINT III
             THE ACOLI RULING SHOULD NOT APPLY.

             POINT IV
             THE ACOLI RULING VIOLATES THE
             ADMINISTRATIVE APPEAL PROCESS.

We find insufficient merit in these arguments to warrant discussion in a written

opinion, R. 2:11-3(e)(2) and add only the following few comments.

                                                                         A-4598-18T1
                                       3
      The scope of our review is limited. In re Stallworth, 208 N.J. 182, 194

(2011). The Board is "the 'agency charged with the responsibility of deciding

whether an inmate satisfies the criteria for parole release under the Parole Act

of 1979.'" Acoli v. N.J. State Parole Bd., 224 N.J. 213, 222 (2016) (quoting In

re Application of Hawley, 98 N.J. 108, 112 (1984)). The Board's decisions are

highly "'individualized discretionary appraisals.'" Trantino v. N.J. State Parole

Bd., 166 N.J. 113, 173 (2001) (quoting Beckworth v. N.J. State Parole Bd., 62
N.J. 348, 359 (1973)). Accordingly, the Board's decisions are entitled to a

presumption of validity, In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993),

aff'd, 135 N.J. 306 (1994), and deference to the Board's "expertise in the

specialized area of parole supervision," J.I. v. N.J. State Parole Bd., 228 N.J.
204, 230 (2017). We intervene in a Board decision denying parole or imposing

a particular FET only if the appellant demonstrates that the decision is

"arbitrary, capricious, or unreasonable" or that it could not "reasonably have

been reached on the credible evidence in the record." McGowan v. N.J. State

Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002). An "agency's exercise

of its statutorily-delegated responsibilities is accorded a strong presumption of

reasonableness." Ibid.




                                                                          A-4598-18T1
                                        4
      The Board's determinations to deny parole and to impose a seventy-two-

month FET were well-supported by the evidence. On the record presented, the

Board's decisions were not arbitrary or capricious, and the Board did not abuse

its discretion.

      Johnson faults the Board for not accepting his versions of the details of

the crimes for which he was imprisoned and his characterization of the

infractions he committed while incarcerated. We are satisfied that the Board

based its decision "on the aggregate of all pertinent factors, including material

supplied by the inmate and reports and material which may be submitted by any

persons or agencies which have knowledge of the inmate." N.J.A.C. 10A:71-

3.11(a). Johnson's attempt to minimize the thirteen infractions he committed

while incarcerated is not supported by the record.

      Johnson also faults the Board for failing to recognize that he is not the

same person now that he was when he was arrested. To the contrary, the Board

expressly acknowledged Johnson's participation in institutional and behavior-

specific programs and his recent effort to obtain a GED credential. The Board

found that Johnson is not now the person he needs to be to merit parole given

his insufficient understanding of his crime, his conduct, his motivations and

triggers to negative behavioral choices, and his continuing anti-social behavior


                                                                          A-4598-18T1
                                        5
and his resulting lack of satisfactory progress in reducing the likelihood of

future criminal behavior. In reaching that conclusion and in determining that a

seventy-two-month FET is an appropriate term to enable him to take the

necessary steps to make that required progress, the Board relied on substantial

credible evidence in the record and was not acting arbitrarily, capriciously, or

unreasonably.

      Affirmed.




                                                                         A-4598-18T1
                                       6